DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the specification lacks section headings.  Information on the proper layout of the specification is discussed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of Claims 5 and 6 recite the limitation "the third state value” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehnert (DE 102010011475A1).

Regarding claims 1 and 10, Mehnert discloses a method and a device for determining and/or monitoring the state of a protective cover (machine door; [0008]; [0030]), the method comprising the steps of and the device comprising means for

b) obtaining a second state value (current image B; [0030]) of the at least one characteristic property of the protective cover (4) at a second point in time, which is subsequent to the first point in time (current image of machine door position is evaluated with respect to previously stored images [0030]); and 
c) comparing the obtained state values (comparing the current image B with the stored images B to determine the position of the machine door (4) [0030]); and 
d) determining the state of the protective cover based on the comparison performed in step c ([comparing the current image B with the stored images B to determine the position of the machine door (4) [0030]); 0031]).

Regarding claims 2 and 11, Mehnert further discloses an output unit for displaying the determination performed in step d (display device, such as a monitor, the critical state for the active device is derived and output [0017]; [0032]).

Regarding claims 3 and 12, Mehnert further discloses wherein the method comprises an additional step b1) after step b) including means for:
B1) obtaining a third state value of the at least one characteristic property of the protective cover at a third point in time, which is subsequent to the second point in time (Mehnert discloses checking the stored record B and the current record B at a predetermined time interval [0030]; on this basis, during a subsequent time after the second point in time, obtaining a third state value of the at least one characteristic property of the protective cover at a third point in time, which is subsequent to the second point in time [0030]).

Regarding claims 4 and 13, Mehnert further discloses wherein the first state value of the characteristic property is a reference value (reference (stored) value - image of machine door position is evaluated and stored [0030]).

Regarding claim 5, Mehnert further discloses wherein the first, the second, and/or the third state value are obtained under substantially similar conditions (the conditions prevailing during image acquisition, such as the positon of the active device or light intensity in the work area, are recorded and stored in the control unit [0013]; the image acquisition unit 

Regarding claims 7 and 18, Mehnert further discloses wherein the characteristic property is translucence, light absorption, light reflection, viscosity, acceleration, speed, elasticity, stiffness, temperature, moisture content, electrical conductivity, pressure force, compressive load, tensile load, pre-load, porosity, weight, brittleness, thickness and/or density (the increments to be used in each case are to be determined depending on the dismantling location of the image capture device, the lighting conditions in the monitoring zones, the positioning accuracy of the machine door to be secured and the type of image capture device ([0011]); the conditions prevailing during image acquisition, such as position of the active device or light intensity in the work area, are recorded and stored in the control unit [0013]).

Regarding claims 8 and 19, Mehnert further discloses wherein the state of the protective cover is selected from the list of remaining useful life, state of health, wear, existence of 

Regarding claims 9 and 20, Mehnert further discloses wherein the protective cover comprises at least one length-adjustable protective cover element, a support frame, at least one frame element (machine door inherently has a frame; [0008]) and/or a length-adjustable restraining element.

Regarding claim 15, Mehnert further discloses wherein the means, the evaluation unit, the analysis unit and/or the output unit are disposed outside the protective cover and are rigged for non-contact or contact action (active device, with imaging device, is attached to the machine and separate from the machine door and thus rigged for non-contact action [0022]).

Regarding claim 16, Mehnert further discloses wherein the means is a counting mechanism, an operating time counter, a sensor and/or a sensor system (image device is considered a sensor device; [0030]; [0031]).

Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
Claims 6 has no prior art rejection; however, it is not allowable due to the 112 b rejection as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0178432 (Masakawa) discloses a machine tool with protective cover detector
US 2014/0341671 (Sato) discloses a machine tool having protective cover
US 2017/0144262 (Okuda) discloses a machine tool
US 2014/0150533 (Ono et al.) discloses method and apparatus for detecting airtight state of machine-tool window


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683